United States Court of Appeals
                     For the First Circuit


No. 17-1555

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   JUAN CARLOS BODON-LESPIER,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
              Torruella and Boudin, Circuit Judges.


     Eric Alexander Vos, Federal Public Defender, Vivianne M.
Marrero, Assistant Federal Public Defender, Supervisor, Appeals
Section, and Andrew S. McCutcheon, Assistant Federal Public
Defender, on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Thomas F. Klumper, Assistant United States
Attorney, Senior Appellate Counsel, on brief for appellee.


                        December 18, 2018
             BOUDIN,   Circuit   Judge.   Juan     Carlos    Bodon-Lespier

("Bodon") appeals from the district court's order revoking his

supervised release.       In 2009, Bodon was sentenced to a 78-month

term of imprisonment for a drug offense, 21 U.S.C. §§ 841(a)(1),

846, 860--later reduced to 63 months, 18 U.S.C. § 3582(c)(2)--and

an eight-year period of supervised release, 18 U.S.C. § 3583(a);

21 U.S.C. § 860(a).

             In April 2016, while on supervised release, Bodon was

arrested for possessing with intent to distribute marijuana and

cocaine, in violation of Puerto Rico law, P.R. Laws Ann. tit. 24,

§ 2401(a)(1).      The terms of his supervised release conditions

forbade him from possessing controlled substances or committing a

federal, state or local crime.      If such possession were proved in

federal court by a preponderance of the evidence, as determined by

the judge, Bodon's term of supervised release could be revoked, 18

U.S.C. § 3583(e)(3).

             The district judge held a two-day hearing at which both

the government and Bodon called and cross-examined witnesses.

After weighing and evaluating the credibility of the witnesses, a

task within the province of the district judge in a revocation

proceeding, United States v. Portalla, 985 F.2d 621, 622 (1st Cir.

1993), the district court found by a preponderance of the evidence

that   the    defendant   unlawfully   possessed     and    distributed   a




                                  - 2 -
controlled    substance   and    revoked    Bodon's      supervised   release.

Bodon now appeals.

             Nominally   the   standard    of   review    when   evaluating   a

district judge's decision to revoke a term of supervised release

is for abuse of discretion, United States v. Wright, 812 F.3d 27,

30 (1st Cir. 2016), but in certain contexts the phrase "abuse of

discretion" is "perhaps more misleading than helpful," United

States v. Bater, 594 F.3d 51, 54 & n.1 (1st Cir. 2010).                In the

first instance the district court asks whether a violation of

supervised release conditions has been shown by a preponderance of

the evidence, 18 U.S.C. § 3583(e)(3); United States v. Whalen, 82

F.3d 528, 531-32 (1st Cir. 1996); if appealed, that factual finding

is reviewed for clear error, id.; see also United States v. Ramos-

González, 775 F.3d 483, 490 n.5 (1st Cir. 2015).

             Construing the evidence in the light most favorable to

the government, Wright, 812 F.3d at 29, this revocation case is a

clear affirmance.    Police learned from an anonymous tip that Bodon

was selling drugs outside of a residence in Ponce, Puerto Rico.

Two detectives responded; one had previously arrested Bodon in

2007 for firearms violations.        The officers saw Bodon holding a

black backpack and later saw him hand a plastic bag they believed

to be marijuana to a man who had recently gotten out of a parked

car.




                                   - 3 -
           The officers called for backup and arrested Bodon, who

attempted to flee by climbing onto a balcony, and also arrested

another man, one Martínez, who appeared also to be involved in the

transaction.   Martínez claimed that the backpack Bodon had been

seen carrying belonged to him.     The backpack contained cocaine,

marijuana, cash, and a digital weight scale.

           As the finder of fact the district judge has "broad legal

power to determine witness credibility." Portalla, 985 F.2d at

622.   Here, the district judge considered the witnesses and other

evidence offered by the defense--one witness was Bodon's wife--

and found them unpersuasive.   Martínez claimed to own the backpack

but the court appeared to accept the officers' testimony that Bodon

was seen holding the drugs and making the transfer to a customer.

           Bodon's counsel questioned the anonymous tip and faulted

the officers for not following internal department procedures

(requiring that they keep detailed records of anonymous tips on

designated official forms), but the judge reasonably accepted the

officers' testimony.   That Bodon attempted to flee and was caught

with the drugs lends further weight to the officers' description

of the drug transaction.

           Finally, Bodon says that the district court violated his

due process rights.    A revocation is less draped in due process

than a criminal trial, United States v. Tapia-Escalera, 356 F.3d

181, 184 (1st Cir. 2004), but Bodon had ample opportunity to cross-


                               - 4 -
examine government witnesses.   Bodon says that testimony from two

defense witnesses was improperly excluded, but it was considered

in the form of a proffer and found irrelevant or cumulative.

          Affirmed.




                                - 5 -